Citation Nr: 1517640	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-14 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to January 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia (hereinafter Agency of Original Jurisdiction (AOJ)).

In February 2015, the Veteran testified before the undersigned at a Travel Board hearing held at the Atlanta RO.  A copy of the hearing transcript is associated with the claims folder.

The Veteran has expressly filed a service connection for PTSD.  In addition to a private psychiatric examiner diagnosis of PTSD, the record also discloses additional diagnoses of anxiety disorder not otherwise specified (NOS), panic attacks, nightmare disorder and panic disorder without agoraphobia.  In view of this information, it is more appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic processing systems.  Notably, the documents located in Virtual VA are duplicative of records located in VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

A review of the record discloses that additional development is necessary prior to further appellate consideration.

The Veteran claims that his current psychiatric symptoms are related to his combat exposure during Desert Storm.  He reports being in the vicinity of a SCUD attack while stationed on the outskirts of Dhahran, Kuwait, wherein members of the 14th Quartermaster Detachment were killed.  He did not actually witness this event, but this event placed him into being in constant fear of SCUD missile attacks which had the potential of chemical/biological payloads.  He further describes having to wear a chemical protection suit while sleeping in a bunker.  He also reports having feared enemy attacks while performing convoy duties.

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM).  During the appeal period, the criteria of DSM-IV initially applied but, following a revision to the DSM, VA now recognizes the application of DSM-V.  See 79 Fed. Reg. 45099 (August 4, 2014). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).

Effective July 12, 2010, VA amended its adjudication regulations which eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD was diagnosed in service and in some claims in which the claimed stressor is related to the claimant's fear of hostile military or terrorist activity.

Specifically, 38 C.F.R. § 3.304(f) was amended during the course of the Veteran's appeal to read that if a stressor claimed by a Veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Veteran has been diagnosed with PTSD and panic attacks by a private psychiatrist under the standards of the DSM V-R.  See, e.g., Private psychiatric examination report dated May 22, 2008.  The private psychiatrist records, however, neither explicitly note the Veteran's stressor(s) supporting the PTSD diagnosis nor specify how each criterion for a PTSD diagnosis have been met.

The Veteran was afforded VA examination in February 2013.  The examiner found that the Veteran met the Criteria A for a PTSD diagnosis in that his report of being in constant fear of a chemical attack met the stressor requirement for fear of hostile military activity.  However, the examiner found that the Veteran did not meet Criteria C (having 3 or more symptoms of persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness).  The examiner diagnosed nightmare disorder and panic disorder without agoraphobia, and stated that these diagnoses were not related to service as they first manifested after service.  In providing this opinion, the examiner indicated not having reviewed civilian records and noted that there were no VA mental health records to review.

On review of this evidence, the Board finds that the Veteran should be afforded an additional VA examination which explicitly reviews the Veteran's private medical records diagnosing PTSD and panic attacks.  The record also contains an October 2009 treatment record from the Stockbridge VA Community Based Outpatient Clinic (CBOC) noting a positive PTSD screen and a November 2009 mental health treatment record from the Atlanta VA Medical Center (VAMC).  Furthermore, the Board finds that it would be helpful for adjudication purposes for the examiner to provide a rationale as to why any psychiatric disorder involving military content, such as the nightmare disorder, is not related to events in service beyond the fact that such disorders first manifested after service.

Additionally, the Board further finds that it would be helpful for adjudication purposes for the AOJ to make an attempt to contact the Veteran's private psychiatrist for an explanation as to how the Veteran meets each criterion for a PTSD diagnosis under DSM-V standards.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment (to include at the Atlanta VAMC and Stockbridge CBOC) since November 2009.

2.  Assist the Veteran in contacting his private psychiatrist (Dr. R.) for an explanation as to how the Veteran meets each criterion for a PTSD diagnosis, or any other diagnosis related to military service, under DSM-V standards.  The AOJ should request, if possible, that the psychiatrist provide the explanation in type-written format.

3.  Thereafter, arrange for the Veteran to be examined by an appropriate VA psychiatrist or psychologist to determine whether he has any psychiatric disability (to specifically include PTSD) that is related to his active service.  The Veteran's entire electronic record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner must provide opinions that respond to the following:

   (a) Please identify by diagnosis each psychiatric disability entity found.  Specifically, does the Veteran at least as likely as not (a 50 % or better probability) have a diagnosis of PTSD (under either DSM-IV or DSM-V criteria) related to a stressor event in service (or based on a fear of hostile/terrorist activity)?  If PTSD is not diagnosed, explain why the Veteran does not meet the criteria for such diagnosis.

   (b) For each psychiatric disability entity other than PTSD diagnosed (under either DSM-IV or DSM-V criteria) (including anxiety disorder NOS, panic attacks, nightmare disorder and panic disorder without agoraphobia), opine whether such is at least as likely as not (a 50 % or better probability) etiologically related to the Veteran's service.

In providing these opinions, the examiner is requested to take into account the private psychiatric treatment records diagnosing PTSD and the VA mental health treatment records (which note a positive PTSD screen).  The examiner must explain the rationale for all opinions in detail, citing to supporting factual data as deemed appropriate.  In particular, the examiner is requested to provide a rationale as to why any psychiatric disorder involving military content, such as the nightmare disorder, is not related to events in service beyond the fact that such disorders first manifested after service.

4.  Thereafter, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


